Title: To George Washington from James Clinton, 16 April 1781
From: Clinton, James
To: Washington, George


                        
                            Sir
                            Albany April 16th 1781
                        
                        Yesterday I received an Express from Lt Colo. Cochran commanding Fort Schuyler; which informed me that on the
                            9th inst. a small Scout from the Garrison had been fired upon by a Body of the Enemy by which two were killed and one
                            wounded—our Party retired toward the Fort precipitately. the Enemy pursued and took two Prisoners—Col. Cochran immediately
                            detatched a Company of light Infantry and one field piece: but the Enemy appeared so numerous that it was thought
                            imprudent to pursue them thro’ the Woods, where they retired to—This accident, togather with that of the 2d Ulto and a
                            number of Men being furlowed by Coll Cortland have reduced the Number of the Garrison below, what was recommended by your
                            Excellency, and the Scarcity of Provision, and Uncertainty of Supplies render it absolutely improper to send any
                            Reinforcement at present. As soon as I am enabled to send an Escort of Provision, I shall order another Company up.
                        I had flattered myself with hopes that the State Agents would have been able to have purchaced flour for
                            the Use of the Troops in this Department; but I find there are a Number of Gentlemen purchacing for the French Army, for
                            Specie, which will effectually counteract our Exertions—and there is not now (independant of Fort Schuyler) three days
                            Provision in the Whole Department for the Troops in case of an Alarm—nor any Prospect of procuring any.
                        The Recruits of the new Levies as fast as they come in, I cannot receive, because I have nothing to give
                            them—The Canadian Families, I have been obliged to deprive of their scanty Pittance, contrary to every Principle of
                            Humanity—The Quarter Masters Department is totally useless—The public Armory has been shut up for near
                            three Weeks past—And a total Suspension of every military Opperation has ensued. I have the Honor to be with the greatest
                            Respect Your Excellency’s most Obedient Servt
                        
                            James Clinton
                        
                    